NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                            JUL 28 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         Nos. 13-10331
                                                      13-10332
               Plaintiff - Appellee,
                                                  D.C. Nos. 4:04-cr-01796-DCB
 v.                                                         4:11-cr-02515-DCB

GONZALO JUSAINO-GOMEZ, a.k.a.                     MEMORANDUM*
Jesus Gonzalo Jusaino-Gomez,

               Defendant - Appellant.


                      Appeal from the United States District Court
                               for the District of Arizona
                       David C. Bury, District Judge, Presiding

                                   Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      In these consolidated appeals, Gonzalo Jusaino-Gomez appeals his jury-trial

conviction and 92-month sentence for reentry after deportation, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and 12-month consecutive

sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Jusaino-Gomez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Jusaino-Gomez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,

80 (1988), discloses no arguable grounds for relief. We, therefore, affirm Jusaino-

Gomez’s conviction and sentence in Appeal No. 13-10332, and the revocation of

supervised release and sentence in Appeal No. 13-10331.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                           13-10331 & 13-10332